ON THE MERITS.
AFFIRMED.
This is a suit for divorce. There is no legal question involved upon this appeal. The only dispute is one of fact. The cause was tried in open court and plaintiff had decree. The lower court heard the testimony and had an opportunity to observe *Page 523 
the demeanor of the witnesses and their manner of testifying. We have read the evidence offered by both parties with great care and are satisfied that the conclusion reached by the lower court was correct.
There being no legal reason for disturbing the findings and decree, the decree appealed from will therefore be affirmed.
AFFIRMED.